NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 17, 2020 *
                              Decided September 18, 2020

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge


No. 20-1404

JOAN PANSIER and ESTATE OF GARY                     Appeal from the United States District
PANSIER,                                            Court for the Eastern District of Wisconsin.
     Debtors-Appellants,

      v.                                            No. 19-C-1431

UNITED STATES OF AMERICA,                           William C. Griesbach,
     Creditor-Appellee.                             Judge.

                                       ORDER

       Joan Pansier challenges a district court’s order affirming a bankruptcy court’s
denial of damages for an alleged violation of a stay on collecting debts. Because she and
her husband Gary (who died several months ago) did not timely appeal the bankruptcy
court’s decision, we vacate the district court’s judgment and remand with instructions
to dismiss that appeal for lack of jurisdiction.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1404                                                                           Page 2

        Gary and Joan Pansier wanted to appeal a bankruptcy court’s ruling. They had
filed for Chapter 7 bankruptcy in 2018, and the automatic stay associated with the filing
prevented the Internal Revenue Service from levying a portion of Gary Pansier’s
pension to satisfy their tax liabilities. See 11 U.S.C. § 362(a). The bankruptcy court
granted the United States’ motion for relief from the stay. Although any order granting
relief from an automatic stay is itself stayed for two weeks, see FED. R. BANKR. P.
4001(a)(3), just days after the court granted the motion the IRS issued a notice of levy to
resume collecting the pension. In July 2019 the Pansiers moved for damages based on
the notice of levy, see 11 U.S.C. § 362(k), and argued that the IRS had been collecting
more from the pension than the bankruptcy court had permitted. The bankruptcy court
denied relief on August 19, 2019. It ruled that, although the notice of levy violated the
stay, the Pansiers had suffered no damages and the IRS had thereafter collected the
proper monthly amounts from the pension. The Pansiers filed a notice of appeal on
September 30, 2019—42 days later. The government did not argue that the appeal was
untimely, and the district court affirmed the bankruptcy court’s decision on the merits.

       The United States now argues that the district court lacked jurisdiction to review
the bankruptcy court’s decision. We agree. A notice of appeal must be filed within
14 days of a bankruptcy order. The 14-day rule comes from Federal Rule of Bankruptcy
Procedure 8002(a)(1) and implements the statutory directive from 28 U.S.C. § 158(a)(1).
We held in In re Sobczak-Slomczewski that this 14-day appeal period is therefore
jurisdictional and mandatory. 826 F.3d 429, 432 (7th Cir. 2016). The Pansiers filed their
notice of appeal 28 days after the deadline, so the district court never possessed
jurisdiction over the bankruptcy court’s order. See id. Because the district court had no
jurisdiction over the appeal, we must vacate its judgment and remand with instructions
to dismiss. See Defense Supplies Corp. v. Lawrence Warehouse Co., 336 U.S. 631, 639 (1949);
Freedom from Religion Found., Inc. v. Lew, 773 F.3d 815, 818 (7th Cir. 2014).

        We add two final observations. First, we recognize that the government did not
raise this jurisdictional defect in the district court and, consequently, that court believed
that it had jurisdiction. But under the jurisdiction-granting statute, 28 U.S.C. § 158,
failure to file a timely appeal deprives a district court of jurisdiction regardless of
whether the parties raise the issue. In re Sobczak-Slomczewski, 826 F.3d at 431–32. Neither
the district court nor this court can make equitable exceptions to jurisdictional
requirements. Bowles v. Russell, 551 U.S. 205, 214 (2007). Second, Joan Pansier tells us
that she wishes to represent her husband’s estate in this matter. A non-lawyer may not,
however, represent an estate (unless the non-lawyer is the sole beneficiary, a point that
Joan does not clearly resolve for us). See Malone v. Nielson, 474 F.3d 934, 937 (7th Cir.
No. 20-1404                                                                            Page 3

2007). No matter; there is no mandatory priority among reasons not to reach the merits
of a case. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007).
Our decision about the untimeliness of the bankruptcy appeal renders any potential
representational issue irrelevant.

      We thus VACATE the judgment and REMAND to the district court to DISMISS
the appeal from the bankruptcy court for lack of jurisdiction.